Title: To Benjamin Franklin from Jonathan Williams, Jr., 1 November 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir
St Germain Nov. 1. 1782.
I arrived here last evening, with Mrs Williams, she is not well enough to be left immediately or I should have paid my Duty to you in Person. I beg Billy will let me know by a Line how you are, & I hope in a few days to be able to see you, in the mean time I remain as ever Your dutifull & affectionate Kinsman
J Williams J
 
Addressed: A monsieur / Monsieur Franklin / ministre plenipotentiare / des Etats unis de l’amerique / en son Hotel A Passy / pres Paris.
Notation: J. Williams 1. Nov. 1782.
